Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 03/14/2022 is acknowledged.
3.	Claims 1-16 and 19-21 are pending.
4.	Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/14/2022.
5.	 Claims 1-16 are under consideration as they read on SEQ ID NO:1.
6.	Applicant’s IDS document filed on 09/08/2020 has been considered.
Specification
7.	The specification is objected to under 37 CFR 1.821(d) for failing to provide a sequence identifier for each individual sequence.   At least page 48 of the specification has sequences that each must have a sequence identifier.  Applicant is reminded of the sequence rules which require a submission for all sequences of 10 or more nucleotides or 4 or more amino acids (see 37 CFR 1.821-1.825) and is also requested to carefully review the submitted specification for any and all sequences which require compliance with the rules. Correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 12 recites the limitation "said immunoglobulin" in line 2. 
 There is insufficient antecedent basis for this limitation in the claim.

10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
11.	Claims 1-16 are rejected under pre-AIA  35 U.S.C. 112, first paragraph, because the specification, while being enabling for: nucleic acids encoding SEQ ID NOs:1-25 and compositions thereof, does not reasonably provide enablement for: the genus of nucleic acid molecules encoding an antigen binding protein that specifically binds to an MHC class II molecule in operable association with a molecule of interest of claim 1-16.  The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.

The specification is not enabled for nucleic acids encoding “an antigen binding protein that specifically binds to an MHC class II molecule in operable association with a molecule of interest”; “an immunoglobulin or fragment thereof”; “a scFv fragment, an antigen binding domain, a Fab fragment of a monoclonal antibody”; “a human HLAII molecule”; an “antigen binding protein” that binds to at least 50 or 100 different MHC class II molecules or which binds to “MHC class II molecules from at least 5 different species of animals”;  a molecule of interest which is “an antigen”; which “comprises at least two distinct antigens”; or which is “derived from a pathogenic microorganism” including influenza virus and ebola virus; “a linker sequence between said immunoglobulin and an immunoglobulin constant region”; “wherein said linker comprises a dimerization unit comprising a hung region from an immunoglobulin and an immunoglobulin constant region”; and which is “derived from a natural protein.”
There is insufficient guidance in the specification as filed as to how the skilled artisan would make the various nucleic acids recited in the instant claims.  A person of skill in the art would not know which sequences are essential, which sequences are non-essential, and what particular sequence lengths identify essential sequences.  There is insufficient guidance to direct a person of skill in the art to select particular sequences or sequence lengths as essential for the claimed functions.  Without detailed direction as to which nucleic acid sequences are essential to the function of the encoded polypeptide, a person of skill in the art would not be able to determine without undue experimentation which of the plethora of nucleic acid, polypeptide and fragment sequences encompassed by the instant claims would exhibit the claimed functional characteristics, other than the nucleic acid molecules encoding SEQ ID NOs 1-25. 

In view of this unpredictability; the skilled artisan would not reasonably expect a polypeptide having anything less than 100% identity over the full length of SEQ ID NO:1-25 to share the same function.  Thus, the recitation of nucleic acid sequences, in the absence of a testable function does not allow the skilled artisan to make and use the encoding nucleic acids commensurate in scope with the instant claims without undue experimentation.  The specification does not provide sufficient guidance as to which amino acids may be substituted, deleted, inserted and/or added and still retain the requisite function.  
In addition, the claims recite open language that opens up the recited nucleic acids to include any number of undisclosed nucleotides added onto either end of the nucleic acid molecules. As written, the claims encompass an enormous number of undisclosed nucleic acids that may include unrelated sequence.
The specification does not provide sufficient guidance as to which nucleic acids would encode functional polypeptides.  The specification does not adequately disclose the genus of functional nucleic acid subsequences for use in the claimed invention.  There is insufficient support in the specification for any and all nucleic acid subsequences which encode “an antigen binding protein that specifically binds to an MHC class II molecule in operable association with a molecule of interest”; “an immunoglobulin or fragment thereof”; “a scFv fragment, an antigen binding domain, a Fab fragment of a monoclonal antibody”; “a human HLAII molecule”; an 
The specification does not provide sufficient guidance as to which nucleic acids subsequences would encode functional peptides and it would require undue experimentation of the skilled artisan to determine which subsequences including fragments, would have the function of the full length molecules.  A skilled artisan would not reasonably expect a polypeptide having anything less than 100% identity over the full length of SEQ ID NOs:1-25 to share the same functions  The claim recitation in the absence of a testable function  for the nucleic acids   does not allow the skilled artisan to make and use the encoding nucleic acids commensurate in scope with the instant claims without undue experimentation.  The claims do not recite a testable function which would allow those of ordinary skill in the art to screen for nucleic acids that could be used in the instant invention.  The specification does not provide sufficient guidance as to which amino acids sequences are essential for the the requisite functions.  
Making and using pharmaceutical compositions is unpredictable.  The art of Hartl et al. (PTO-892; Page 2; Reference W) teaches:

 “The anti-allergic effect of DNA vaccines depends on recruitment of Th1 cells and strong immunogenicity is a necessary prerequisite for DNA-based desensitization approaches. Therefore, the 


“With respect to its Th1-inducing capacity, DNA immunization offers highly interesting approaches to develop safe vaccines, which should not cause any anaphylactic side effect because of lacking the production of native allergen (the target of IgE-crosslinking on mast cells) during the course of immune therapy. This can be managed by cutting the allergen into non-anaphylactic fragments, ubiquitination or CpGizing. 

Fragmentation represents a very simple approach; however, the fragments must be controlled concerning their loss of three-dimensional structure and native epitopes, respectively. 

Ubiquitination with a vector as proposed above can solve these problems, but it must be stated, that at present Th-activation after ubiquitination is not fully understood.

CpGizing represents a third alternative to reduce the amount of translated native allergen and is of comparable efficiency with respect to the functional read-outs but the induced immune responses should be carefully monitored concerning possible negative effects of excessively Th1-biased immune responses.” (Page 338)


“Genetic immunization offers an enormous palette of modulating possibilities to influence the immunogenicity of plasmid constructs [5]. One of these modulating approaches is based on the fact that most amino acids are encoded by more than one codon and codon usage varies from organism to organism. Therefore, suboptimal codons of a heterologous gene can have a drastic effect on protein expression by the transfected cell with significant influence on the immunogenicity of a DNA vaccine [38–40].
A gene vaccine including the wild type sequence for Art v 1 fails to be immunogenic in mice (unpublished results). Recoding of the vaccine with a synthetic gene sequence based on the human codon usage increases the expression level of the antigen and enhances the immunogenicity of the construct.” (Page 334)

	The art of Hartl et al. teaches that it is unpredictable to make therapeutic compositions due to expression level, suboptimal codon usage, and retention of T-cell epitopes while reducing 
A vaccine is a composition that induces specific immunity to prevent or protect against a specific disease caused by a specific agent. As taught by the prior art of Kuby et al. (PTO-892; Page 2; Reference X), the first criterion in judging a vaccine is the level of antibody (humoral immune response) before and after immunization. The success of the vaccination is judged by the extent of increase in the level of antigen-specific antibody. The second criterion for a vaccine is its ability to stimulate memory T lymphocytes (cell-mediated immune response). The specification provides no information on the vaccine formulation comprising any nucleic acid which is able to induce immunity, exhibit antigen-specific antibody responses, stimulate memory T lymphocytes and protect or prevent disease. Vaccines by definition trigger an immunoprotective response in the host vaccinated and a mere antigenic response is insufficient. The specification provides no in vivo data to support the claimed subject matter. In view of the absence of a specific and detailed description in Applicant's specification of how to effectively use the vaccine as claimed, absence of working examples providing evidence which is reasonably predictive that the claimed vaccine is effective for in vivo use to treat a specific disease, and the lack of predictability in the art at the time the invention was made, an undue amount of experimentation would be required to practice the claimed vaccine with a reasonable expectation of success. The specification fails to provide guidance as to how to totally prevent (100% prevention) anything using the recited vaccine.
Substantiating evidence may be in the form of animal tests, which constitute recognized screening procedures with clear relevance to efficacy in humans.  See Ex parte Krepelka, 231 USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein. Ex parte Maas, 9 USPQ2d 1746.  It is not enough to rely on in vitro studies where, as here, a person having ordinary skill in the art has no basis for perceiving those studies as constituting recognized screening procedures with clear relevance to efficacy in humans or animals  (emphasis added). Ex parte Maas, 9 USPQ2d 1746.
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

12.	     Claims 1-16 are rejected under pre-AIA  35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is in possession of: nucleic acids encoding SEQ ID NOs:1-25 and compositions thereof. 
Applicant is not in possession of: the genus of nucleic acid molecules encoding an antigen binding protein that specifically binds to an MHC class II molecule in operable association with a molecule of interest of claim 1-16.  
The specification does not adequately describe the genus of nucleic acid sequences which encode “an antigen binding protein that specifically binds to an MHC class II molecule in operable association with a molecule of interest”; “an immunoglobulin or fragment thereof”; “a scFv fragment, an antigen binding domain, a Fab fragment of a monoclonal antibody”; “a human HLAII molecule”; an “antigen binding protein” that binds to at least 50 or 100 different MHC class II molecules or which binds to “MHC class II molecules from at least 5 different species of 
Applicant has disclosed only the peptides and polypeptides of SEQ ID Nos 1-25; nucleic acids encoding the peptides and polypeptides; and compositions thereof; therefore, the skilled artisan cannot envision all the contemplated nucleic acid and composition possibilities recited in the instant claims. Consequently, conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method. 
It was well known to those skilled in the art at the time the invention was made that minor structural differences among structurally related compounds or compositions could result in substantially different pharmacological activities.   It is well known in the art that the relationship between the sequence of a protein and its tertiary structure (i.e. its binding activity) are not well understood and are not predictable  With particular reference to antibody binding, given the diversity of B cell epitopes ranging from conformational to linear epitope structures, there is no correlation regarding sequence and antibody binding because it is difficult to predict the 3-D structure of peptides from a primary structure such as amino acid sequence alignment.  The art of record teaches that function, including binding activity, cannot be predicted based on a protein's structure.   Adding further to the unpredictability of the claimed method is that the claims are directed to nucleic acids encoding these binding molecules including antibodies.  
The specification has not adequately described the structure of the molecules with these functions.  Therefore, the skilled artisan cannot envision all the nucleic acid possibilities recited in the instant claims.
Consequently, conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method.
As evidenced by the art of Goel et al. (PTO-892; Page 3; Reference U), Khan et al. (PTO-892; Page 3; Reference V) and Poosarla et al. (PTO-892; page 3; Reference W), antibody specificity for a particular antigen does not correlate with any particular structure for the antibodies themselves. It was well known to those skilled in the art at the time the invention was made that minor structural differences among structurally related antibodies or compositions thereof could result in substantially different binding activities. Given the lack of guidance in the specification, it is unpredictable which antibodies with which structures would bind to the recited ”antigen”. The specification does not disclose a correlation between the structure of the antibodies themselves and their function of binding to the recited antigen such that a skilled artisan would have known what antibody structures possess the claimed functions.
U.S. Court of Appeals for the Federal Circuit recently decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed,

F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345
(Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id.
The specification does not provide adequate written description of the claimed invention.
The legal standard for sufficiency of a patent's (or a specification's) written description is
whether that description "reasonably conveys to the artisan that the inventor had possession at
that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 U.S.P.Q.2d 1111
(Fed. Cir. 1991). In the instant case, the specification does not convey to the artisan that the
applicant had possession at the time of invention of the claimed inventions.
The claims encompass nucleic acids encoding “antigen binding proteins” which include antibodies in operable association with “a molecule of interest” without any structure.
It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in

MacCallum, et al. (PTO-892; Page 3; Reference X) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left column). De Pascalis, et al. (PTO-892; Page 4; Reference U) demonstrates that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right column). Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left column). Thus, the skilled artisan cannot envision the detailed structure of the encompassed invention and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.
Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. In the instant application, the nucleic acid and amino acid sequences are required. See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016. In view of the aforementioned problems regarding description of the claimed invention, the specification does not provide an adequate written description of the invention claimed herein.
See The Regents of the University of California v. Eli Lilly and Company, 43 USPQ2d 1398,
1404-7 (Fed. Cir. 1997). In University of California v. Eli Lilly and Co., 39 U.S.P.Q.2d 1225

. .conception has not been achieved until reduction to practice has occurred", Amgen, Inc. v.
Chugai Pharmaceutical Co, Ltd., 18 U.S.P.Q.2d 016 (Fed. Cir. 1991). Attention is also directed
to the decision of The Regents of the University of California v. Eli Lilly and Company (CAFC,
July 1997) wherein is stated: "The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 222 USPQ 369, 372-373 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").
Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, as we have previously held, a cDNA is not defined or described by the mere name "cDNA," even if accompanied by the name of the protein that it encodes, but requires a kind of specificity usually achieved by means of the recitation of the sequence of nucleotides that make up the cDNA." See Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.

13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claims 1-4, 8, 10-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grodeland et al. (IDS filed on 09/08/2020; Reference 2)  
Grodeland et al. teaches DNA vaccines encoding an antigen of interest, e.g. influenza A haemagglutinin is functionally linked with a second nucleic acid encoding a MHC class II binding scFv construct (In particular, p.2, col. 1, 2nd paragraph, paragraph bridging p. 2 and 3, p. 3, fig. 1A, whole document). Significantly augmented immune responses (including elicitation of antibodies) against the antigen of interest have been achieved by the use of the targeted DNA vaccine construct (In particular, p. 3, col.2, 3rd. paragraph to end of p. 4, p. 6).
The reference teachings anticipate the claimed invention.
15.	No claim is allowed.
16.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
March 26, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644